Name: Commission Regulation (EEC) No 3288/90 of 14 November 1990 amending Regulation (EEC) No 3686/89 fixing the target ceiling for imports of olive oil into Portugal in the 1989/90 marketing year
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy
 Date Published: nan

 15. 11 . 90 Official Journal of the European Communities No L 315/31 COMMISSION REGULATION (EEC) No 3288/90 of 14 November 1990 amending Regulation (EEC) No 3686/89 fixing the target ceiling for imports of olive oil into Portugal in the 1989/90 marketing year for olive oil (3) extended this marketing year to 25 November 1990 ; whereas the target ceiling for imports of olive oil into Portugal in the 1989/90 marketing year should therefore be extended to the aforementioned date : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/89 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Article 249 of the Act of Accession provides that the supplementary trade mechanism (STM) is to apply to olive oil ; whereas Article 251 of that Act provides that a forward estimate is to be drawn up, as a general rule at the start of each marketing year, of production and consump ­ tion of olive oil in Portugal ; whereas the target ceiling fixed is based on the estimate thus drawn up ; Whereas Council Regulation (EEC) No 3068/90 of 15 October 1990 extending the 1989/1990 marketing year HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Commission Regulation (EEC) No 3686/89 (4), '31 October 1990' is hereby replaced by 425 November 1990'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3. 1986, p . 106. 0 OJ No L 293, 27. 10. 1988, p. 7. O OJ No L 295, 28. 10. 1990, p. 1 . (4) OJ No L 360, 9 . 12. 1989, p. 21 .